OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on January 3, 1955, under the name Stephen Alan Mishkin.
On December 18, 1985, the respondent was found guilty after a nonjury trial in the Supreme Court, Westchester County, of five counts of grand larceny in the second degree, a class D felony (Penal Law § 155.35). On January 16, 1986, the respondent was sentenced to five concurrent indeterminate terms of imprisonment of 21/3 to 7 years.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent’s application for a stay of the instant proceeding pending this court’s determination of his appeal from his criminal conviction, is denied. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith. Inasmuch as the charges which were essentially the subject of a disciplinary proceeding resulted in the convictions as outlined above, the disciplinary proceeding is moot and the order dated June 1, 1984, authorizing said proceeding and the orders dated September 11, 1984, January 4, 1985, and March 1, 1985, respectively, referring the matter for a hearing, should be vacated.
Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.